Citation Nr: 0014122	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable evaluation for a service-
connected right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Mother



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1987 to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for a back disorder, bilateral shoulder 
disorder, and bilateral knee disorder. 

In January 1996, a hearing was held before a member of the 
Board who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 
1999). 

This case was previously before the Board in June 1996 when 
it was remanded for additional medical records and a VA 
examination of the veteran.  The requested development was 
completed and the case returned to the Board.  In a November 
1997 decision of the Board service connection for the back 
disorder was denied ending that appeal.  Service connection 
was also granted for the right knee disorder which, being the 
benefit sought on appeal, also ended this issue on appeal.  
See Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The issues of service 
connection for a left knee disorder and bilateral shoulder 
disorder were remanded for another VA examination.  The 
requested examination was performed and the case returned to 
the Board.  

In a March 1998 rating decision implementing the Board's 
decision on the right knee, service connection was 
established for status post partial medial meniscectomy, 
anterior cruciate insufficiency of the right knee at a 
noncompensable evaluation, effective November 4, 1992.  The 
veteran filed a notice of disagreement with this decision.  

In October 1998, the Board denied service connection for a 
bilateral shoulder disability, and remanded the issues of 
service connection for a left knee disorder and entitlement 
to a compensable evaluation for the service-connected right 
knee disorder for additional medical examination and 
opinions.  The RO was also to consider the veteran's claim 
that his left knee disorder was caused by chemical exposure 
in the Persian Gulf.  Although another VA examination was 
scheduled, which the veteran attended, another examination 
was deemed necessary by the RO to fully comply with the 
Board's October 1998 remand instructions.  The veteran 
indicated that he was unwilling to appear for any additional 
examination.  The requested development has been completed to 
the extent possible without the veteran's cooperation, and 
the case has been returned to the Board.  


FINDINGS OF FACT

1.  There is no competent evidence of a link between any 
current left knee disorder and active service.

2.  There is no objective indication of chronic disability of 
the left knee during active service or manifest to a 
compensable degree at any time following service.

3.  The veteran has not presented a plausible claim for 
service connection for a left knee disorder on a direct basis 
or due to undiagnosed illness.

4.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal for a compensable 
evaluation for a right knee disorder.

5.  The veteran's right knee disorder, diagnosed as post 
partial medial meniscectomy with anterior cruciate 
insufficiency is manifested by subjective complaints of pain, 
full range of motion, no X-ray evidence of arthritis, no 
instability, no weakened movement, excess fatigability, 
incoordination, or loss of motion due to weakness or fatigue.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for a left knee disorder on a direct basis 
or due to undiagnosed illness and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.317 (1999).  

2.  The criteria for a compensable rating for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 
5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Left Knee Disorder.

Establishing Service Connection and
The Requirement of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases 
such as arthritis may be presumed to have been incurred 
during active military service if manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Establishing Service Connection Due to Undiagnosed Illness

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  Specifically: 

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:  

		(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and

		(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  

	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue  (2) 
signs or symptoms involving skin  (3) headache  (4) muscle 
pain  (5) joint pain  (6) neurologic signs or symptoms  (7) 
neuropsychological signs or symptoms  (8) signs or symptoms 
involving the respiratory system (upper or lower)  (9) sleep 
disturbances  (10) gastrointestinal signs or symptoms  (11) 
cardiovascular signs or symptoms  (12) abnormal weight loss  
(13) menstrual disorders.  

(c)	Compensation shall not be paid under this section:  

	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or  
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or  
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  

(d)	For purposes of this section:  

	(1)	the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

A recent opinion of VA's Office of General Counsel held that 
a well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  There is no evidence of treatment or 
complaint of a left knee disorder shown in service or on the 
separation examination in September 1992.  On VA examination 
in October 1993, the veteran was able to walk on the toes and 
heels and fully squat and arise again.  The examiner 
described both knees as "slightly laxed."  The patella was 
hypermobile and X-ray examination of the left knee was 
negative for any abnormality.  There was no diagnosis of any 
left knee disorder rendered in this examination and X-ray 
examination showed no abnormalities.  

In February 1994 the veteran was provided a Persian Gulf 
registry examination.  His diagnoses included arthralgia of 
the knees.  In a letter from an environmental physician 
interpreting the results of his examination, his general 
physical examination was noted as "normal," and X-ray 
examination of the knees was also noted as "normal." 

In a January 1996 personal hearing, the veteran testified 
that he believed his joint problems, including his left knee, 
were caused by his exposure to antichemical agents and oil 
fires associated with his service in the Persian Gulf.  He 
stated that he began to experience joint pains while still on 
active duty.  His mother testified that her son had called 
her from Germany and told her about the joint pains, but he 
would not go to a doctor.  

In a July 1996 VA examination, the veteran complained that 
his left knee troubled him a little but not like the right 
one.  On examination, he had full range of motion with only 
occasional crepitus on the left.  There was no significant 
instability or effusion.  No diagnosis of the left knee was 
rendered.  X-ray examination revealed no joint abnormality 
and was entirely within normal limits.

In November 1997, the Board remanded the claim for another VA 
examination in part to determine if there was any disability 
of the left knee.  The veteran was examined again in December 
1997.  The examiner noted that the request to examine the 
left knee was flawed because the information in the claims 
file indicated that it was his right knee that was injured 
prior to service and which was now giving him trouble; 
nevertheless some examination of the left knee was performed 
in conjunction with examination of the right knee.  
Specifically, the anterior drawer test and Lachman test of 
the left knee were noted as normal.  Although X-ray 
examination was conducted which showed "mild narrowing of 
the medial joint space compartment of both knees," the 
examiner specifically indicated that there was no disability 
of the left knee.  

In November 1998 the veteran was examined again, primarily 
for his right knee.  X-ray examination revealed a slight 
narrowing of the articular cartilage in the medial 
compartment of both knees.  Although notes on the radiology 
report indicated that the narrowing suggested "possibly an 
early degenerative arthritis," the VA examiner specifically 
noted that there was no subchondral sclerosis or osteophyte 
formation to indicate that this narrowing was because of 
degeneration.  

The RO noted that the November 1998 examination did not 
specifically examine the left knee and address the question 
of whether there was a left knee disorder.  Although another 
examination was ordered, the veteran indicated that he was 
not willing to report for another examination.

Analysis and Conclusion

The veteran has not presented a well grounded claim for 
service connection for a left knee disorder on a direct 
basis.  There is no evidence of treatment for any left knee 
disorder during service or on his separation examination in 
September 1992.  VA examination in October 1993 noted that he 
was able to fully squat and arise, and there were no 
abnormalities on X-ray examination.  In a March 1994 Persian 
Gulf examination, he was diagnosed with arthralgia of the 
knees but again X-ray examination of the knees was normal.  
VA examination in July 1996 noted that the left knee had full 
range of motion with only occasional crepitus.  X-ray 
examination was again normal.  In December 1997, the examiner 
noted that there was mild narrowing of the medial joint space 
but specifically noted that there was "no disability of the 
left knee."  In his most recent examination in November 
1998, X-ray examination revealed a slight narrowing of the 
articular cartilage in the medial compartment which was noted 
by the radiologist as "possibly an early arthritis."  
However, the VA examiner noted that because there was no 
subchondral sclerosis or osteophyte formation, there was no 
evidence to indicate that this narrowing was because of 
degeneration.  Although he has been diagnosed with 
arthralgia, the Court has defined "arthralgia" as "pain in 
a joint."  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1988)).  The Court has further noted that pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  As such, the Board concludes 
that the diagnosis of "arthralgia" is not a diagnosis of a 
current disability.  Additionally, while there was a notation 
of "possibly an early degenerative arthritis" made by a 
radiologist, this was determined not to be degenerative 
arthritis because of the absence of any subchondral sclerosis 
or osteophyte formation to indicate degeneration.  

Nevertheless, even assuming that the assessment of possible 
arthritis is sufficient evidence of a current disability for 
purposes of establishing a well grounded claim, there is no 
evidence linking this diagnosis, made in November 1998, with 
his active service approximately six years earlier.  This is 
also not within the one year presumptive period following 
service in which a diagnosis of arthritis could be service-
connected under 38 C.F.R. § 3.309.  The medical evidence does 
not show that any left knee disorder is related to his active 
service.  The only evidence linking a left knee disorder to 
active service is the veteran's own statements.  The 
veteran's statements are not competent evidence to establish 
the etiology of his disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that any current left knee disability 
is the result of disease or injury in service.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran fails to show the required nexus between any 
current disorder of the left knee and any incident of active 
service, including his claimed exposure to antichemical 
agents and oil fires in service.  See Caluza, 7 Vet. App. at 
506.  There is no medical evidence establishing a link to the 
veteran's active military service on a direct or presumptive 
basis.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  See 
also Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1997).

The Board has also considered the veteran's claim that his 
left knee disorder is an undiagnosed illness manifested by 
joint pain which is the result of exposure to antichemical 
agents and oil fires associated with his service in the 
Persian Gulf.  While the record reflects that the appellant 
has the requisite service to meet the first element of a well 
grounded claim for service connection for undiagnosed illness 
in accordance with § 3.317, the Board finds that the claim 
made on this basis fails with respect to one or more of the 
remaining elements.  

The record does not reflect any objective indications of 
chronic disability to include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification for these reported disabilities.  
The appellant's assertions regarding these conditions have 
been carefully considered.  However, the presence of chronic 
disability manifested by this symptomatology has not been 
shown nor has a nexus between any alleged chronic disability 
and undiagnosed illness been documented within any competent 
evidence of record.  In this regard, the Board notes that the 
VA General Counsel has indicated that the requirement of 
"objective indications" appears to contemplate evidence 
other than the appellant's own statements or testimony.  It 
was further indicated that in discussing the requirement for 
proof of disability under 38 U.S.C. § 1117, the House 
Committee on Veterans' Affairs stated that, "the Committee 
intends that there must be some objective indication or 
showing of the disability which is observable by a person 
other than the veteran, or for which medical treatment has 
been sought."  VAOPGCPREC 4-99 citing H.R. Rep. No. 669, 
103d Cong., 2d Sess. 7 (1994). 

The veteran's complaints of joint pain in the left knee are 
purely subjective complaints with no objective proof of any 
disability.  It is significant that while the veteran and his 
mother testified that he complained of joint pain shortly 
after leaving the Persian Gulf, he specifically indicated 
that he sought no treatment for these complaints.  Subsequent 
VA examinations fail to show objective evidence of joint pain 
in the left knee, or any objective evidence of abnormality 
other than a notation of hypermobility of the patella on VA 
examination in October 1993, "occasional crepitus" on VA 
examination in July 1996, and mild narrowing of the medial 
joint space compartment of the knee on VA examination in 
December 1997, none of which are associated with any 
complaint of joint pain by the examiner.  Even assuming that 
these are "signs or symptoms" of undiagnosed illness, there 
is no objective indication of chronic disability of the left 
knee during service or manifest to a compensable degree at 
any time following service.  In this regard, the Board finds 
that joint pain is not the type of disorder which would 
ordinarily be susceptible to identification by lay persons, 
and thus the veteran's testimony alone is not sufficient 
evidence of objective indication of chronic disability.  As 
the veteran has testified that he sought no treatment for his 
complaints of joint pain during service, there is no 
objective evidence of chronic disability during service.  
Additionally, the possible signs noted in the medical 
evidence of hypermobility of the patella, "occasional 
crepitus," and narrowing of the joint space compartment of 
the left knee do not meet the criteria for any compensable 
disability.  As such, the claim for service connection for a 
left knee disorder manifested by joint pain due to 
undiagnosed illness under 38 C.F.R. § 3.317 is not well 
grounded.  See VAOPGCPREC 4-99. 

In reaching the above conclusions, the appellant's 
contentions have been carefully considered.  However, 
assertions regarding the presence of any disability and its 
relationship to service are not deemed to be probative in the 
absence of additional evidence of signs, either medical or 
otherwise which are capable of independent verification.  As 
noted previously, the appellant, as a layperson, is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a left knee disorder 
either on a direct basis or under the provisions of 38 C.F.R. 
§ 3.317 for claims due to undiagnosed illness.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for a left 
knee disorder well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

The Board notes the comments made by the veteran's accredited 
representative in February 2000 concerning the sufficiency of 
the VA examination in November 1998 ordered in compliance 
with the Board's remand.  Specifically, it was noted that in 
the remand instructions, the RO was directed to make the 
claims file available to the examiner prior to the remand, 
which apparently was not done.  The United States Court of 
Veterans Appeals (Court) has held that a remand confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  While the claims file was not made available to the 
examiner following the most recent remand, as the accredited 
representative himself points out this was same examiner who 
examined the veteran previously in December 1997.  The 
December 1997 examination report clearly indicates that the 
examiner reviewed the claims file.  Since the November 1998 
examination report contains the same summary of the veteran's 
history, repeated virtually verbatim, it appears that the 
examiner copied the medical history from the December 1997 
examination.  As such, the Board finds that the examiner 
substantially reviewed the relevant medical history in the 
claims file prior to examining the veteran.  Further, the 
representative argues that the examiner was prejudiced 
against the veteran because he failed to fully comply with 
the remand instructions.  The Board finds no basis for this 
argument merely because the examination report omitted 
requested information on the left knee.  The examination was 
thorough and complete in regard to the right knee and fully 
adequate to rate the veteran's disability.  Although the RO 
attempted to schedule the veteran for additional examination 
of the left knee, the veteran refused.  As such, the RO 
complied with the remand instructions to the extent possible 
without the veteran's assistance.

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  A Compensable Evaluation for the Right Knee Disorder.

Factual Background

A brief review of the service medical records shows that the 
veteran injured his right knee and underwent arthroscopic 
surgery just prior to entering service.  On VA examination in 
October 1993 he complained of his right knee popping and 
locking when he squats down.  On examination, there was 
crepitation on raising up after squatting for a few seconds, 
but no locking.  He had 10 degrees of hyperextension, flexion 
to 140 degrees and the patella was hypermobile.  The 
diagnosis was traumatic arthritis of the right knee although 
X-ray examination showed no abnormalities.

In February 1994 the veteran was provided a Persian Gulf 
registry examination.  His diagnoses included arthralgia of 
the knees.  In a letter from an environmental physician 
interpreting the results of his examination, his general 
physical examination was noted as "normal," and X-ray 
examination of the knees was also noted as "normal."

In a July 1996 VA joints examination, the veteran indicated 
that he had no physical program but could walk five miles.  
On examination, he had full range of motion.  The 
arthroscopic puncture scars on the right were barely 
identifiable.  Range of motion from 0 to 135 degrees of 
flexion was associated with mild nonspecific crepitation on 
the right.  There was no significant instability or effusion.  
The impression was mild traumatic arthritis of the right knee 
with a history of arthroscopic surgery and aggravation of 
symptoms in service.  Function was good.  X-ray examination 
revealed no joint abnormality and was entirely within normal 
limits.

The veteran was examined again by VA in December 1997.  He 
related his history of reinjury to the right knee in service 
and stated that now he avoided stress to the right knee such 
as jumping and kicking.  He also stated that he experienced 
intermittent pain.  On examination of the right knee he had 
three well healed arthroscopic portals.  He had full 
extension and 145 degrees of flexion.  He had no significant 
quadriceps atrophy or retropatellar crepitation.  There was 
no swelling, effusion or tenderness present.  The collateral 
ligaments were stable to varus and valgus stress in extension 
and 30 degrees of flexion.  Anterior drawer test and Lachman 
test were positive.  X-ray examination revealed no narrowing 
of the articular cartilage, osteophyte formation, subchondral 
sclerosis or loose bodies.  The impression was status post 
partial medial meniscectomy of the right knee and anterior 
cruciate insufficiency.  

The veteran was reexamined in November 1998.  He complained 
of pain in his right knee with prolonged walking or squatting 
and it sometimes felt weak with prolonged walking.  Sometimes 
it would pop and he was unable to walk on it for several 
days.  On examination he had well healed arthroscopic portals 
and no swelling or effusion in the right knee.  He had 2 to 3 
degrees of hyperextension and 145 degrees of flexion.  He had 
no retropatellar crepitation or quadriceps atrophy.  The 
collateral ligaments were stable to varus and valgus stress 
and extension in 30 degrees of flexion.  The anterior drawer 
test and Lachman test were slightly positive.  X-ray 
examination revealed slight narrowing of the articular 
cartilage in the medial compartment of both knees.  The 
examiner noted that there was no subchondral sclerosis or 
osteophyte formation to indicate that it was a narrowing 
because of degeneration.  There was no narrowing of the 
articular cartilage or osteophyte formation at the 
patellofemoral joint.  Active and passive range of motion 
were both equal and both normal.  There was no evidence of 
pain during the examination.  There was no weakened movement, 
excess fatigability or incoordination noted.  The veteran had 
no loss of motion due to weakness, fatigue or incoordination.  
The examiner noted that functional ability may be compromised 
during an acute flare up but it was not feasible to estimate 
the additional range of motion loss due to pain on use or 
during a flare-up.  

Applicable Laws and Regulations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the Schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Rating Schedule for the Knee

The applicable rating criteria for the knee are as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

See 38 C.F.R. § 4.71a (1999).

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

Analysis

The veteran's knee disability is rated under Diagnostic Code 
5257, for "other impairment" of the knee, which 
contemplates recurrent subluxation or lateral instability.  
Although he does not currently exhibit any recurrent 
subluxation or lateral instability, this is the most 
appropriate code under which to rate his disorder as he does 
not appear to manifest any symptoms other than subjective 
complaints of pain and some slight X-ray evidence of 
narrowing of the articular cartilage in the medial 
compartment which has been specifically determined not to be 
degenerative in nature.  Under this diagnostic code, a 
"slight" knee disability warrants a 10 percent rating, a 
"moderate" disability warrants a 20 percent rating, and a 
"severe" disability warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257  (1999).  To warrant 
a compensable rating, he would have to have at least 
"slight" disability manifest by subluxation or lateral 
instability which he does not have. 

On VA examination in July 1996, the veteran indicated that he 
could walk five miles, and had full range of motion 
associated with mild nonspecific crepitation.  He had no 
instability or effusion.  The impression was mild traumatic 
arthritis although X-ray examination was normal.  On VA 
examination in December 1997, he complained of intermittent 
pain.  He had full extension and 145 degrees of flexion.  
There was no swelling, effusion or tenderness and collateral 
ligaments were stable to varus and valgus stress.  The 
impression was post partial medial meniscectomy with anterior 
cruciate insufficiency.  On VA examination in November 1998 
he complained of pain with prolonged walking or squatting.  
Sometime his knee would pop and he was unable to walk on it 
for several days.  There was no swelling or effusion and 
collateral ligaments were stable to varus and valgus stress.  
X-ray examination revealed slight narrowing of the articular 
cartilage in the medial compartment; however, this was 
determined not to be degenerative because of the absence of 
subchondral sclerosis or osteophyte formation.  Range of 
motion was full without evidence of pain.  He has shown none 
of the criteria required for a compensable rating under 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.  As the requirements for a compensable 
evaluation are not met, a zero percent evaluation is 
appropriate.  See 38 C.F.R. § 4.31 (1999).

The Board has also considered whether the veteran may be 
rated under other diagnostic codes which would provide for a 
compensable evaluation.  Compensable evaluations are 
available under diagnostic codes 5256 through 5263.  However, 
because the evidence does not reflect any of the criteria 
contemplated for a compensable evaluation under these 
diagnostic codes, specifically no evidence of limitation of 
motion, ankylosis, and no dislocation or removal of semilunar 
cartilage, a compensable evaluation is not warranted.  
Furthermore, without X-ray evidence of arthritis, the veteran 
may not be rated under the Diagnostic Code 5010 for arthritis 
due to trauma substantiated by X-ray findings.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The Board has noted the veteran's complaints of pain; 
however, Diagnostic Code 5257, other impairments of the knee, 
does not evaluate the veteran's knee disabilities with 
respect to loss of range of motion, therefore sections 4.40 
and 4.45 with respect to pain on motion are not applicable.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, VA 
examination reveals full range of motion of both knees and 
the examiner in the recent examination specifically stated 
that there was no evidence of pain during the examination, no 
weakened movement, excess fatigability or incoordination.  As 
there does not appear to be any functional loss due to pain, 
and in the absence of any of the criteria for a compensable 
evaluation, there is no evidence to support a compensable 
evaluation on the basis of pain alone.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against a 
compensable evaluation for the veteran's service-connected 
right knee disorder.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a left knee disorder is denied.  

An compensable evaluation for a right knee disorder is 
denied.  




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

